The undertaking was as follows: "Know all men by these presents that we, C. M. Van Noppen and Eugene Morehead, are held and firmly bound unto T. C. Oakley in the sum of sixteen hundred dollars. Witness our hands and seals, this 29 March, 1886.
"The condition of this bond is such that, whereas C. M. Van Noppen has appealed to the Supreme Court from the refusal of the Superior Court judge to allot and set aside and declare invalid, as against defendant's right of homestead, the alleged lien of T. C. Oakley filed in the Superior Court clerk's office against the house and premises of said Van Noppen: Now, then, if upon said appeal the said ruling is affirmed and said alleged lien declared and held to be valid as aforesaid, and the said Van Noppen shall then and in that case fail to pay the judgment of $805.90 against him in this action, then this bond shall remain in force; but if in such event it is paid, the bond is void."
This undertaking was signed and sealed by C. M. Van Noppen and Eugene Morehead."
The defendant and Eugene Morehead opposed the motion because, first, the contingency upon which said undertaking was to be payable had not happened, and secondly, at Fall (October) Term, 1886, of Durham Superior Court, the judge had made an order in an   (289) appeal in said court depending, from the return of the appraisers of the homestead of defendant under an execution issued in this action, directing sale of defendant's house and lot and the payment to him of one thousand dollars in money in lieu of a homestead, from which order and judgment the defendant had appealed to the Supreme Court, where his appeal was still pending and unheard.
His Honor rendered the following judgment:
"The judgment and opinion of the Supreme Court having been filed, and it appearing that the judgment of the Superior Court is in all respects affirmed: Now, on motion of plaintiff, it is adjudged that plaintiff Oakley recover of defendant Van Noppen and Eugene Morehead, his surety on his undertaking for stay of execution, the sum of sixteen hundred dollars, the penalty of said undertaking, to be discharged upon the payment of $805.90, with interest," etc.
From this judgment the defendant and Eugene Morehead appealed.
At the March Term, 1886, of the Superior Court of Durham, there was a judgment in favor of the plaintiff against the defendant, Van Noppen, for $805.93, from which the said defendant appealed to the Supreme Court, and it was to stay the execution of the judgment appealed from that the undertaking set out in this proceeding was executed. The undertaking is not in the usual form in appeals from judgments directing the payment of money, but contains a condition upon which the appellants insist that their liability depends, and that the contingency upon which they were to pay has not happened. They further object because of what transpired at the Fall Term, 1886, (290)  of Durham Superior Court.
The liability of the obligors rests entirely upon the judgment of the Supreme Court rendered upon the appeal, and the second ground of objection to the motion for judgment upon the undertaking cannot be considered by us. No exact form of undertaking is required; and we are to consider whether there was such an affirmation by the Supreme Court of the judgment appealed from as to entitle the plaintiff to judgment upon the undertaking given.
The case as reported in 95 N.C. page 60, is made a part of the case on appeal, and from it appears, as material for our consideration, that the plaintiff's action was for the recovery of money alleged to be due for the erection of a house by agreement for the defendant; that the defendant failing to pay, the plaintiff filed a lien upon the house and lot on which it was built, and he demanded judgment for the amount alleged to be due, and that the "judgment be declared a lien upon said house and lot." The defendant denied the plaintiff's right to recover. He also denied the right of the plaintiff "to file or have a lien upon defendant's property," etc., and set up a counterclaim. Issues were submitted, with the assent of both parties, and upon the first the jury found that the defendant was indebted to the plaintiff in the sum of $805.93, and upon the second that the plaintiff was not indebted to the defendant.
In the statement of the case it is stated that "the defendant in his answer alleged that the lien was invalid as against his homestead, and prayed that the court might so determine, and objected to the judgment unless it contained a clause declaring the lien invalid as against his homestead." After a statement of other facts, Ashe, J., delivering the opinion of the Court, says: "The only exception presented for our consideration by the record is to the judgment, because it did not declare the lien invalid as against the defendant's homestead. The exception (291)  cannot be sustained for several reasons"; and after stating them he says: "Our conclusion is there was no error, and the judgment of the Superior Court is affirmed." If the defendant, Van Noppen, *Page 239 
failed to have the question of his right to a homestead properly presented, it seems to have been from no error in the "ruling" or judgment of the Superior Court, to which he excepted and from which he appealed, and that judgment having been affirmed by the Supreme Court, no subsequent proceedings affecting or declaring the rights of the defendant, Van Noppen, to a homestead could vary or change the liability of the obligors in the undertaking on appeal. That liability became absolute when the ruling of the court below was affirmed, and the exception "to the judgment, because it did not declare the lien invalid as against the defendant's homestead," overruled.
There is no error and the judgment is affirmed.
The foregoing opinion was filed at October Term last of this Court. During that term a motion in behalf of the defendant for a reconsideration was filed, and the case was reheard at this term.